Title: To James Madison from Thomas Sumter, 3 July 1801
From: Sumter, Thomas
To: Madison, James


Dear Sir
Stateburgh 3d. July 1801
Since it hath been made Known that Mr. T. Gaillard has declined Serving as one of the Circuit Judges of the 5th. district of the U. States Several respectable Gentn. Now Assembled at this place has requested Me through you to make it Known to the President of the united States—that Wm. James, Esqr. of this place is thought to be a Suitable person to fill this Vacancy.
This Gentn. compleated his Clasical education at Princeton from the Colege of which place—he has taken degrees. He has been a Practitioned [sic] at the bar of the Superior Courts of the districts of Camden Cheraw Georgeton & Sumter—for near Twelve years. It may not be improper to remark—it is understood that a Mr. Dominick A Hall a Gentn of the City of Charleston is also a Candidate for this appointment, that it is probable these Gentlemen Stand nearly upon equal Ground in point of Quallification—but it is Just to observe, that Mr. James’s revolutionary Services & principles were & continue conspicuously calculated to Give due energy to the Constitution & every part of the Government, which hath or Shall be administered conformably thereto. I am persuaded, few Selections Could be made, which woud prove So Gratifying, to the most respectable Citizens of the interior Country.
I will Close this hasty communicati[o]n & beg leave to refer you to my Son for farther information respecting this Gentns. merits & Standing in all our conflicts, late, as well, as formerly. I am Dear Sir with the highest respect—your most obt. Hbe. Servt
Thos. Sumter
P S. I beg the being Straitened in point of time, may be admitted, an apology for Treating this Subject So Cursorily.
 

   
   RC (DLC). Docketed by JM.




   
   William Dobeian (or Dobein) James apparently attended the College of New Jersey between 1786 and 1787. In 1801 James was solicitor of the northern circuit of South Carolina, and the following year he succeeded Aedanus Burke as a chancellor in the court of equity. He served until 1824 (O’Neall, Bench and Bar of South Carolina, 1:236; unpublished biographical sketch, alumni records office [NjP]).



   
   Sumter’s son, Thomas Sumter, Jr., was preparing to depart for France as Robert R. Livingston’s secretary of legation.



   
   Virginia-born Thomas Sumter settled in South Carolina. During the Revolution Sumter was noted for his guerrilla forays against the British under Cornwallis. JM’s colleague in the First and Second Congresses, Sumter returned to the House in 1797. In December 1801 he was elected to the Senate.


